Citation Nr: 1019051	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-14 231	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for 
residuals, post operative, radical prostatectomy with 
retropelvic lymph node dissection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Veteran submitted a Notice of 
Disagreement (NOD) in January 2008, regarding the issues of 
bilateral hearing loss and tinnitus and a Statement of the 
Case (SOC) was issued in April 2008.  The Veteran 
subsequently perfected his appeal in May 2008.  In May 2008, 
the Veteran submitted a NOD with the assignment of a 
noncompensable disability rating for residuals, post 
operative, radical prostatectomy with retro-pelvic lymph node 
dissection.  A SOC was issued in August 2008 and the Veteran 
perfected his appeal with regard to this issue in October 
2008.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a video hearing in Wichita in August 2009 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
appellant will be notified if further action on his part is 
required.






FINDINGS OF FACT

1.  For the period prior to September 30, 2008, there is no 
indication that the Veteran had any voiding dysfunction.

2.  For the period beginning September 30, 2008, the 
Veteran's voiding dysfunction required, at most, changing of 
absorbent materials twice a day.

3.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected prostatectomy 
residuals are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  Prior to September 30, 2008, the criteria for a 
compensable disability rating for the Veteran's service-
connected residuals, post operative, radical prostatectomy 
with retro-pelvic lymph node dissection, were not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.115, Diagnostic Code 
7528 (2009).
 
2.  For the period beginning September 30, 2008, the criteria 
for a 20 percent rating, but no higher, for the Veteran's 
service connected residuals, post operative, radical 
prostatectomy with retropelvic lymph node dissection, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.115, 
Diagnostic Code 7528 (2009).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance 
with the first Pelegrini II element requires notice of these 
five elements in initial ratings cases.  See Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006). 

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2007 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The appellant was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his appellate 
claim, as well as the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in 
November 2007.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The November 2007 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The Veteran was granted entitlement to service connection for 
residuals, post operative, radical prostatectomy with retro-
pelvic lymph node dissection in the currently appealed 
December 2007 RO decision.  A noncompensable rating was 
assigned pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7528, which provides for rating of malignant neoplasms of the 
genitourinary system.  The Veteran appeals this rating and 
contends that his disability is more severe than  currently 
contemplated by his noncompensable rating.




Relevant Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 



When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. §§ 4.115a and 4.115b.  
Malignant neoplasms of the genitourinary system are rated 
under Diagnostic Code 7528.  Pursuant to these provisions, a 
100 percent evaluation is warranted when the evidence 
indicates malignant neoplasms of the genitourinary system.  
38 C.F.R. § 4.115b.  A "Note" to this code section states 
that following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
on residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id.

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be 
rated as urine leakage, frequency, or obstructed voiding.  
For continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, a 60 percent 
disability rating is warranted where the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times per day is required.  A 40 percent 
disability rating is warranted where the wearing of absorbent 
materials which must be changed 2 to 4 times per day is 
required.  When the condition requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day, a 20 percent disability rating is warranted.  38 
C.F.R. § 4.115a.

When determining a disability rating based on urinary 
frequency, a daytime voiding interval of less than one hour, 
or awakening to void five or more times per night warrants a 
40 percent disability rating.  A 20 percent disability rating 
is warranted where the daytime voiding interval is between 
one and two hours, or where the Veteran is awakening to void 
three to four times per night.  A 10 percent disability 
rating is warranted for a daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115a.

For obstructed voiding, urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent disability rating.  A 10 percent disability rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post void residuals 
greater than 150 cc; (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); (3) recurrent urinary 
tract infections secondary to obstruction; or (4) stricture 
disease requiring periodic dilatation every 2 to 3 months. 
Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year warrants a 
noncompensable rating.  38 C.F.R. § 4.115a.

Discussion

In the Veterans video conference hearing in August 2009 he 
indicated that he needed to urinate all the time.  He woke up 
about every two hours at night to relieve himself.  The 
Veteran indicated that he sought private treatment and was 
told there was nothing he could do to correct the problem 
besides have surgery, but that surgery was not recommended.  
He also reported leakage, including when doing heavy lifting.  
He has had accidents at night while sleeping.  When at work 
the Veteran reported not needing a pad because he could 
relieve himself whenever he wanted.  However, he indicated he 
wore a pad when he was going to be out in public.  

The Veteran was afforded a VA examination in November 2007 to 
assess the residual affects of his prostate cancer.  The 
Veteran reported a history of malignant neoplasm that was 
treated with a radical prostatectomy in February 2005 and 
radiation therapy.  He did not report experiencing any 
symptoms secondary to the procedure.  There were no general 
systemic symptoms due to genitourinary disease, urinary 
symptoms, urinary leakage, urinary tract infections, 
obstructed voiding, urinary tract stones, renal dysfunction 
or failure, acute nephritis, hydronephrosis, or 
cardiovascular symptoms.  The Veteran reported erectile 
dysfunction.  

Upon examination, everything appeared normal except for the 
Veteran's prostate which was surgically removed.  Erectile 
dysfunction was identified as a residual from the 
prostatectomy.  The Veteran was employed at the time of the 
examination and did not lose any time from work in the 
previous year due to his disability.  The examiner determined 
that the Veteran's disability had no significant effects on 
his employment or daily activities.  

The VA received the Veteran's Form 9 in October 2008.  At 
that time the Veteran indicated that he had incontinence and 
leakage due to his prostate disability.  

Private treatment records dated in September 2008 revealed 
that the Veteran did not have any bladder obstructions.  Upon 
examination the bladder was completely normal with no 
evidence of any tumors or stones.  The Veteran did have some 
stress incontinence.  It was recommended the Veteran try and 
adapt to the stress incontinence before resorting to other 
treatments.  

In light of the evidence, the Veteran is entitled to a 20 
percent rating, and no more, for his residuals, post 
operative, radical prostatectomy with retropelvic lymph node 
dissection effective September 30, 2008.  The Veteran 
indicated that he awoke numerous times at night to relieve 
himself stating he was accustomed to waking about every 2 
hours to avoid having accidents in bed.  He also stated that 
he wore pads when in public to avoid embarrassing accidents.  
The Veteran stated that he did not have to wear pads while at 
work because he was able to relieve himself whenever 
necessary.

The Board finds that the Veteran is competent to report his 
symptoms of urinary frequency and voiding dysfunction because 
they are readily observable to him.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board also finds that the Veteran's 
account of his symptoms, including that put forth during his 
hearing, are credible and extremely probative.  The Veteran's 
testimony was sincere and is the best source of information 
regarding symptoms of urinary frequency and voiding 
dysfunction.

Residuals of prostate cancer under Diagnostic Code 7528 are 
to be rated based on voiding dysfunction renal dysfunction, 
whichever is predominant.  Under this, the Veteran is 
entitled to a 20 percent rating under voiding dysfunction 
because his disability requires that he wear absorbent 
materials which must be changed less than two times per day 
and must relieve himself about every two hours.  

The Veteran does not qualify for a 40 percent rating under 
voiding dysfunction because there is no indication that he 
has to wear absorbent materials that must be changed more 
frequently.  The Veteran indicated that his use of absorbent 
materials was to prevent embarrassment if he had an accident.  
He did not indicate he had frequent accidents, which would 
require changing the absorbent materials more frequently.  In 
fact, he said that he was accustomed to relieving himself 
frequently so as to avoid accidents, and only wore pads in 
public in case he was caught off guard.  

He is also not entitled to a 40 percent rating under urinary 
frequency because he did not indicate that he must relieve 
himself in intervals of less than an hour.  Additionally, the 
Veteran's statement that he awoke about every two hours at 
night tends to indicate that he must relieve himself fewer 
than five times a night.

Additionally, the Veteran is not entitled to a rating in 
excess of 20 percent due to renal dysfunction because there 
is no indication he experiences renal dysfunction or related 
symptoms.  There is also no indication the Veteran has 
obstructed voiding or experiences urinary tract infections, 
thus ratings in excess of 20 percent under these schedules 
are also inappropriate.  

Prior to September 30, 2008, there is no indication that the 
Veteran experienced any urinary symptoms.  Specifically, the 
Veteran's November 2007 VA examination indicated the Veteran 
did not experience any symptoms due to genitourinary disease, 
urinary symptoms, urinary leakage, urinary tract infections, 
obstructed voiding, urinary tract stones, renal dysfunction 
or failure, acute nephritis, or hydronephrosis.  As the 
Veteran did not have any urinary or renal symptoms prior to 
September 2008, he is not entitled to a compensable rating 
for that period.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
disability rating prior to September 30, 2008 and against 
entitlement in excess of 20 percent for the residuals of the 
Veteran's prostate cancer from September 30, 2008, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the Veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
prostatectomy residuals and the Board has been similarly 
unsuccessful.

The record does not show that the Veteran has required 
frequent hospitalizations for his service-connected 
prostatectomy residuals.  There is no unusual clinical 
picture presented, nor is there any other factor which takes 
the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's prostatectomy residuals present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).


ORDER

Entitlement to a compensable disability rating for residuals, 
post operative, radical prostatectomy with retro-pelvic lymph 
node dissection, prior to September 30, 2008, is denied.

Entitlement to a disability rating of 20 percent, and no 
higher, is granted for residuals, post operative, radical 
prostatectomy with retropelvic lymph node dissection, from 
September 30, 2008, subject to controlling regulations 
applicable to the payment of monetary benefits.



REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.

Review of the Veteran's claims file reveals that upon entry 
into active duty service, there was some evidence of high 
frequency hearing loss in both ears.  However, upon discharge 
from service, the Veteran's hearing was not tested by 
audiogram, but rather by the Whispered Voice Test, now known 
to be inaccurate.  Further complicating the Veteran's noise 
exposure history, he indicated that he was employed in an 
aircraft factory prior to entering into service.  The Veteran 
was afforded a VA audiological examination in November 2007.  
At that time, the VA examiner noted that since the Veteran 
demonstrated high frequency hearing loss in both ears prior 
to service, any current bilateral hearing loss was not due to 
service.  Further, the VA examiner opined that it was unknown 
if the Veteran's service aggravated this condition as the 
Whispered Voice Test was the only test provided upon 
discharge.  Therefore, the VA examiner concluded that the 
Veteran's bilateral hearing loss and tinnitus were not due to 
or the result of his time in service.

The Board notes that the Court recently held in Jones v. 
Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010), that in 
order to rely upon a statement that a medical opinion cannot 
be provided without resort to mere speculation, it must be 
clear that the procurable and assembled data was fully 
considered and the basis for the opinion must be provided by 
the examiner or apparent upon a review of the record.  

The November 2007 VA examiner did not specifically address 
any of the Veteran's complaints regarding his in-service 
noise exposure.  Specifically, there is no mention of the 
Veteran's activities as an aircraft repairman in service, nor 
the noise he would have been exposed to and how it could have 
affected his hearing.  As clearly set forth in Jones, it is 
not apparent that all procurable and assembled data was fully 
considered at the time of the November 2007 VA examination.  
Accordingly, the Veteran must be afforded a new VA 
audiological examination.
Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran 
for a new VA audiological examination 
with an appropriate expert to determine 
the nature and etiology of his 
currently diagnosed bilateral hearing 
loss and tinnitus.  The VA examiner 
should thoroughly review the Veteran's 
claims file and a copy of this REMAND 
in conjunction with the Veteran's 
examination and note this has been 
accomplished in the VA examination 
report.  The VA examiner should state 
whether it is at least as likely as not 
that the appellant suffers from 
bilateral hearing loss and tinnitus 
that is the result of a disease or 
injury in service.  Specifically, the 
VA examiner should address the 
appellant's pre-service occupation in 
an aircraft factory as well as his 
duties as an aircraft repairman in 
service and any possible noise 
exposure.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


